Citation Nr: 1718829	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  07-32 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an earlier effective date than May 30, 1997, for a 100 percent rating for posttraumatic stress disorder (PTSD), including based on an allegation of clear and unmistakable error (CUE) in a March 2001 rating decision, for accrued benefits purposes.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.

3.  Entitlement to a disability rating greater than 10 percent prior to May 30, 1997, for PTSD, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Stephen D. Gragg, Agent


WITNESSES AT HEARINGS ON APPEAL

The Appellant and S.W.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to November 1969, including in combat in the Republic of Vietnam.  He died in November 2006.  The Appellant is his surviving spouse.

This case has a long procedural history.  It comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied, in pertinent part, the Appellant's claim of entitlement to DIC under 38 U.S.C.A. § 1318 ("1318 claim").  The Appellant disagreed with this decision in March 2007.  She perfected a timely appeal in October 2007.  A Travel Board hearing was held at the RO in August 2008 before an Acting Veterans Law Judge who subsequently retired from the Board and a copy of the hearing transcript has been added to the record.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.707 (2016).  After the Appellant requested another Board hearing before a different Veterans Law Judge, a second Travel Board hearing was held at the RO in February 2013 before the undersigned and a copy of this hearing transcript also has been added to the record.

In April 2009, September 2010, December 2012, August 2013, and in September 2016, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  In its September 2010 and August 2013 remands, the Board inferred a claim of entitlement to an earlier effective date than May 30, 1997, for a 100 percent rating for PTSD, including based on an allegation of CUE in a March 2001 rating decision, for accrued benefits purposes ("earlier effective date claim"), and referred this claim to the AOJ for adjudication.  The Board noted that this earlier effective date claim was inextricably intertwined with the 1318 claim also on appeal.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  In its September 2016 remand, the Board inferred a claim of entitlement to a disability rating greater than 10 percent prior to May 30, 1997, for PTSD, for accrued benefits purposes ("accrued benefits claim") and referred this claim to the AOJ for adjudication.  The Board also directed that the AOJ issue a Statement of the Case (SOC) on the earlier effective date claim.  The AOJ issued an SOC on the earlier effective date claim in November 2016 and adjudicated the accrued benefits claim and 1318 claim in separate Supplemental Statements of the Case (SSOCs) also issued in November 2016.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

It appears that there is some confusion at the AOJ as to the status of the Appellant's currently appealed claims.  After the AOJ mailed an SOC on the earlier effective date claim and SSOCs on the accrued benefits claim and 1318 claim to the Appellant on November 4, 2016, all of these documents were marked "return to sender" by the postal service and returned to the AOJ on November 18, 2016.  It appears that the Veteran's Agent may have received all of the November 4, 2016, SOC and SSOCs, however, because he submitted an SSOC Notice Response signed by the Appellant, dated on November 10, 2016, and faxed to VA on November 19, 2016, in which she requested that the Board adjudicate her claims and waived the 30-day waiting period.  The Agent also submitted a VA Form 9 (substantive appeal) concerning the earlier effective date claim which was signed by the Appellant, dated on November 10, 2016, and faxed to VA on November 19, 2016, in which she checked the box on this form indicating that she wanted to appeal all issues addressed in any SOC or SSOC.  The AOJ then re-mailed the November 4, 2016, SOC and SSOCs to the Appellant at her current mailing address of record on December 6, 2016.  Having reviewed the record evidence, and contrary to the determination reached by the AOJ in December 2016 correspondence which it sent to the deceased Veteran, the Board finds that it has jurisdiction over all of the claims listed on the title page of this decision.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (finding that VA may waive timely filing of substantive appeal implicitly or explicitly and as to any issue or claim raised in substantive appeal).  The Board also apologizes for the AOJ's error in mailing correspondence to the deceased Veteran in December 2016.  Finally, having reviewed the record evidence, the Board concludes that the issues on appeal should be characterized as stated on the title page of this decision.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of these electronic records.



FINDINGS OF FACT

1.  In a rating decision dated on March 7, 2001, and issued to the Veteran and his service representative that same day, the AOJ assigned a 100 percent rating for the Veteran's service-connected PTSD effective May 30, 1997; this decision was not appealed by the Veteran prior to his death and became final.

2.  The Veteran died on November [REDACTED], 2006.

3.  The Appellant filed her formal claim for accrued benefits on a VA Form 21-534 dated on December 7, 2006, and date-stamped as received by VA on December 13, 2006.

4.  In statements made on the record at her August 2008 Board hearing, the Appellant, through her service representative, asserted that the March 2001 rating decision, which assigned a 100 percent rating effective May 30, 1997, for the Veteran's service-connected PTSD, was the product of CUE.

5.  In the currently appealed rating decision dated on June 1, 2015, and issued to the Appellant and her Agent on September 30, 2015, the AOJ denied the Appellant's claim of entitlement to an earlier effective date than May 30, 1997, for a 100 percent rating for PTSD, including based on an allegation of CUE in a March 2001 rating decision, for accrued benefits purposes.

6.  In statements on her October 2015 notice of disagreement with the currently appealed rating decision, the Appellant requested an earlier effective date of February 1, 1996, for a 100 percent rating for the Veteran's service-connected PTSD, for accrued benefits purposes.

7.  At the time of the Veteran's death, service connection was not in effect for any disability which was rated totally disabling for a period of 10 or more years prior to his death.

8.  The record evidence shows that, prior to May 30, 1997, the Veteran's service-connected PTSD was, at worst, minimally disabling.


CONCLUSIONS OF LAW

1.  The claim for an earlier effective date than May 30, 1997, for a 100 percent rating for PTSD, including based on an allegation of CUE in a March 2001 rating decision, for accrued benefits purposes, is dismissed.  38 U.S.C.A. § 7104 (West 2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  The criteria for DIC under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5107 (West 2014); 38 C.F.R. §§ 3.22, 20.1106 (2016).

3.  The criteria for a disability rating greater than 10 percent prior to May 30, 1997, for PTSD have not been met, for accrued benefits purposes.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.1000, 4.1, 4.2, 4.7, 4.132, Diagnostic Code (DC) 9411 (effective before November 7, 1996); 38 C.F.R. § 4.130, DC 9411 (effective November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Neither the Veteran nor his representative in this case have referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Earlier Effective Date Claim

The Appellant contends that she is entitled to an earlier effective date than May 30, 1997, for the assignment of a 100 percent rating for the Veteran's service-connected PTSD, including on the basis of an allegation of CUE in a March 2001 rating decision, for accrued benefits purposes.  She specifically contends that the AOJ committed CUE in the March 2001 rating decision when it originally assigned a 100 percent rating effective May 30, 1997, for the Veteran's service-connected PTSD.  She also specifically contends that, but for this error, she is entitled to an earlier effective date of February 1, 1996, for a 100 percent rating for PTSD, for accrued benefits purposes.

Laws and Regulations

In general, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Upon receipt of an informal claim, if a formal claim has not been filed, the AOJ will forward an application form to the claimant for execution.  If the AOJ receives a complete application from the claimant within one year from the date it was sent, then the AOJ will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2016).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.400(o)(2).  Once a formal claim for compensation has been allowed, receipt of a report of examination by VA or evidence from a private physician will be accepted as an informal claim for benefits.  In the case of examination by VA, the date of examination will be accepted as the date of receipt of a claim.  The provisions of the preceding sentence apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination.  In the case of evidence from a private physician, the date of receipt of such evidence by VA will be accepted as the date of the claim.  Id.

For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within 1 year from such date; otherwise, the effective date is the date of receipt of claim.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Servello, 3 Vet. App. at 196.

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred. VA's General Counsel said this section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.

Upon the death of an individual receiving benefit payments, certain persons shall be paid periodic monetary benefits to which that individual was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid for a period not to exceed 2 years, based on existing rating decisions or other evidence that was on file when the Veteran died.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a); Jones v. Brown, 8 Vet. App. 558 (1996).  Only evidence contained in the claims file at the time of the Veteran's death, or certain VA and service department records considered constructively in the claims file at that time, may be considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).  Under 38 U.S.C.A. § 5121(c), a claim for accrued benefits requires that the application be filed within one year after the date of death.  The Veteran died in November 2006.  The Appellant filed her accrued benefits claim in December 2006; thus, her accrued benefits claim was timely filed.  Id.

The Board notes that, since the time of the Veteran's death, the Appellant has submitted additional evidence in support of her accrued benefits claim.  The Board observes that adjudication of an accrued benefits claim is limited to the evidence physically or constructively of record at the time of the Veteran's death.  38 C.F.R. § 3.1000(a); see Ralston v. West, 13 Vet. App. 108 (1999); Hayes v. Brown, 4 Vet. App. 353 (1993).  Accordingly, the Board finds that none of the evidence submitted by the Appellant since the Veteran's death can be considered in evaluating the Appellant's accrued benefits claim.

To the extent that the Appellant is asserting entitlement to an earlier effective date than May 30, 1997, for a 100 percent rating for PTSD on the basis of an allegation of CUE in a March 2001 rating decision, the Board notes that, in general, previous determinations, which are final and binding, including decisions of service connection, degree of disability and other issues, will be accepted as correct in the absence of CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  To establish a valid CUE claim, an Appellant must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310 (1992).

The Court has stressed consistently the rigorous nature of the concept of CUE.  Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Russell v. Principi, 3 Vet. App. 310, 313-4.  It must always be remembered that CUE is a very specific and rare kind of error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Court has propounded a three-prong test to determine whether clear and unmistakable error is present in a prior determination:  (1) Either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question and not on subsequent determinations of record.  Damrel, 6 Vet. App. at 245.  To establish a valid claim of clear and unmistakable error, the claimant must demonstrate that either the correct facts, as they were known at the time, were not before the adjudicator, or that statutory or regulatory provisions extant at the time were applied incorrectly.  Daniels v. Gober, 10 Vet. App. 474 (1997).

A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  The alleged error must be of fact or of law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable error.  Allegations that previous adjudications had weighed and evaluated the evidence improperly also can never rise to the stringent definition of clear and unmistakable error.  Fugo, 6 Vet. App. at 43-44.

Factual Background and Analysis

The Board finds that the Appellant's claim of entitlement to an earlier effective date than May 30, 1997, for a 100 percent rating for PTSD, including based on an allegation of CUE in a March 2001 rating decision, for accrued benefits purposes, must be dismissed as a matter of law.  In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held that Appellants are prohibited from collaterally attacking a prior final decision by filing a freestanding earlier effective date claim.  The Court specifically held that, once a decision has become final, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of a decision.  The Court reasoned in Rudd that to allow such claims would vitiate the rule of finality.  See Rudd, 20 Vet. App. at 299.  As noted, in a rating decision dated on March 7, 2001, and issued to the Veteran and his service representative that same day, the AOJ assigned a 100 percent rating for service-connected PTSD effective May 30, 1997.  Unfortunately, the Veteran died on November [REDACTED], 2006, and did not initiate an appeal with respect to the March 2001 rating decision prior to his death.  Therefore, there was no claim concerning this rating action pending at the date of his death which would overcome the law that states that a Veteran's claims do not survive their deaths.  See Zevalkink v. Brown, 102 F.3d 1236 (1996); see also 38 C.F.R. § 20.1302 (2016).  Although he died several years after this rating decision was issued, the Veteran also did not submit any statements relevant to this claim within 1 year of the March 2001 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.  

The next relevant correspondence occurred when the Appellant filed her formal claim for accrued benefits on a VA Form 21-534 dated on December 7, 2006, and date-stamped as received by VA on December 13, 2006, several weeks after the Veteran's death.  The record evidence shows that, in fact, the Appellant did not raise any concerns with respect to the effective date of May 30, 1997, assigned for a 100 percent rating for the Veteran's PTSD until her first Board hearing in August 2008.  See Board hearing transcript dated August 26, 2008, at pp. 4.  As noted in the Introduction, the Board then inferred claim of entitlement to an earlier effective date than May 30, 1997, for a 100 percent rating for PTSD, including based on an allegation of CUE in a March 2001 rating decision, for accrued benefits purposes, in its September 2010 remand.  

The March 2001 rating decision cannot be collaterally attacked by filing a freestanding earlier effective date claim.  As such, the Board cannot adjudicate the Appellant's claim for an earlier effective date than May 30, 1997, for a 100 percent rating for PTSD, for accrued benefits, without violating the Court's express prohibition against freestanding earlier effective date claims found in Rudd.  See Rudd, 20 Vet. App. at 296.  Therefore, there is no legal entitlement to an effective date earlier than May 30, 1997, for a 100 percent rating for PTSD, for accrued benefits purposes, and the appeal must be dismissed.  See Sabonis, 6 Vet. App. at 426 (holding that, where the law is dispositive, the claim must be denied due to an absence of legal entitlement).

The Board next notes that, to the extent that the Appellant's earlier effective date claim is based on an allegation of CUE in the March 2001 rating decision, she cannot bootstrap this claim impermissibly on to the procedurally deficient earlier effective date claim.  The Appellant's earlier effective date claim is deficient procedurally because it cannot be used to collaterally attack a prior final rating decision and must be dismissed under Rudd.  Thus, the Appellant cannot rely on this procedurally deficient claim in order to get a vague and unsubstantiated CUE claim adjudicated by the Board.  In arguing that the AOJ allegedly committed CUE in the March 2001 rating decision, it appears that the Appellant essentially disagrees with how the AOJ weighed the facts concerning the severity of the Veteran's service-connected PTSD in this rating decision.  The Board observes in this regard that mere disagreement with the weighing of facts by the adjudicator can never rise to the level of a valid CUE claim.  See Luallen, 8 Vet. App. at 96, and Fugo, 6 Vet. App. at 43-44.  The Board also observes that, in its September 2010 remand, it interpreted statements made on the record by the Appellant's service representative at the August 2008 hearing concerning an allegation of CUE in a prior rating decision very liberally in construing the currently appealed earlier effective date claim.  See also Board hearing transcript dated August 26, 2008, at pp. 4.  Neither the Appellant nor her Agent have provided any specificity to the allegation of CUE in the March 2001 rating decision subsequent to the on-the-record assertions made by her (former) service representative in August 2008 other than to assert that there was error in that rating decision.  In summary, by relying on the mere assertion of CUE in a prior rating decision and disagreeing with how the AOJ weighed the facts in that decision, the Appellant's CUE claim also cannot be granted as a matter of law.  See Sabonis, 6 Vet. App. at 426.

DIC under 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to DIC pursuant to 38 U.S.C.A. 
§ 1318 when it is shown that the Veteran's death was not the result of his own willful misconduct and, at the time of death, the Veteran was receiving, or entitled to receive, compensation for a service-connected disability that was: (1) rated by VA as totally disabling for a continuous period of at least ten years immediately preceding death; or, (2) rated by VA as totally disabling continuously since the Veteran's release from active duty and for a period of at least five years immediately preceding death; or, (3) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the Veteran was a former prisoner of war who died after September 30, 1999.  See 38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).  For the purposes of this provision, the total disability rating may be based on schedular considerations or on unemployability (TDIU).  See 38 C.F.R. § 3.22(c).

In essence, the only possible ways of prevailing on a claim for benefits under 38 U.S.C.A. § 1318 are: (1) to meet the above-described statutory duration requirements for a total disability rating at the time of death; (2) to show that such requirements would have been met, but for CUE in a previous decision; or, (3) to show that service department records were in existence at the time of a prior VA decision but were not considered by VA, and that such records provide a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively. Under the current version of 38 C.F.R. § 3.22, DIC benefits may not be awarded based on "hypothetical entitlement" for ten years preceding the Veteran's death, no matter when the claim was filed.  See Tarver v. Shinseki, 557 F.3d 1371, 1374-77(Fed. Cir. 2009); Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008).

Factual Background and Analysis

The Board finds that the Appellant's claim of entitlement to DIC under 38 U.S.C.A. § 1318 must be denied.  It is undisputed that, at the time of the Veteran's death, service connection was not in effect for any disability which was rated totally disabling for a period of 10 or more years prior to his death.  The Board acknowledges that service connection was in effect for PTSD, evaluated as 100 percent disabling effective May 30, 1997.  The Board also acknowledges that the Veteran died approximately 6 months prior to meeting the 10-year requirement of a total disability rating in order for the Appellant to qualify for DIC under 38 U.S.C.A. § 1318.  As discussed above, the Appellant is not entitled to an earlier effective date than May 30, 1997, for the assignment of a 100 percent rating for the Veteran's service-connected PTSD because she is barred from collaterally attacking the prior final March 2001 rating decision which assigned this rating by filing an freestanding earlier effective date claim.  See also Rudd, 20 Vet. App. at 296.  As also discussed above, the Appellant's allegation of CUE in the March 2001 rating decision, which assigned a 100 percent rating effective May 30, 1997, for the Veteran's service-connected PTSD cannot be granted as a matter of law.  The Appellant further does not contend, and the evidence does not show, that service department records were in existence at the time of a prior VA decision but were not considered by VA and such records provide a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively.  The Appellant's argument in support of her claim of DIC under 38 U.S.C.A. § 1318 essentially rests on a theory of hypothetical entitlement, i.e., the Veteran hypothetically was entitled to a 100 percent rating for his service-connected PTSD prior to May 30, 1997.  As noted elsewhere, "hypothetical entitlement" to DIC under 38 U.S.C.A. § 1318 is prohibited under the current law and regulations governing these claims.  Although the Board is sympathetic to the Appellant's argument, entitlement to DIC under 38 U.S.C.A. § 1318 is based on specific and unambiguous requirements which have not been met in this appeal.  The Board finally observes that it lacks the authority to grant claims on an equitable basis; instead, it is constrained to follow specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2014); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Thus, the Appellant's claim of entitlement to DIC under 38 U.S.C.A. § 1318 is denied.

Accrued Benefits Claim

The Appellant finally contends that she is entitled to a disability rating greater than 10 percent prior to May 30, 1997, for PTSD, for accrued benefits purposes.  She essentially contends that the Veteran's service-connected PTSD was more than minimally disabling prior to May 30, 1997, the date that he was assigned a 100 percent rating for this disability.

Laws and Regulations

In addition to the laws and regulations governing accrued benefits discussed above, the Board notes that, in general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The evidence of a factually ascertainable increase warranting a staged increased rating need not itself demonstrate that the scheduler criteria for an increased rating are met if additional later evidence otherwise satisfies the scheduler criteria.  See Swain v. McDonald, 27 Vet. App. 219, 224-25 (2015).

The Veteran's service-connected PTSD is evaluated as 10 percent disabling prior to May 30, 1997, under 38 C.F.R. § 4.130, DC 9411.  See 38 C.F.R. § 4.130, DC 9411 (2016).  The Board notes in this regard that the rating criteria for evaluating PTSD were changed during the time period at issue in this appeal.  Under the former rating criteria for evaluating PTSD, effective before November 7, 1996, PTSD was evaluated under the General Rating Formula for Neuropsychiatric Disorders found in 38 C.F.R. § 4.132.  See 38 C.F.R. § 4.132, DC 9411 (effective before November 7, 1996).  A 10 percent rating was assigned under the former rating criteria for PTSD where there was less impairment than for a 30 percent rating with emotional tension or other evidence of anxiety productive of mild social and industrial impairment.  Id.

A 30 percent rating was assigned under the former rating criteria for PTSD where there was definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  The psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce definite industrial impairment.  

A 50 percent rating was assigned under the former rating criteria for PTSD where the ability to establish or maintain effective or favorable relationships with people was considerably impaired.  By reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels are so reduced as to result in considerable industrial impairment.  

A 70 percent rating was assigned under the former rating criteria for evaluating PTSD where the ability to establish and maintain effective or favorable relationships with people was severely impaired.  The psychoneurotic symptoms were of such severity and persistence that there is severe impairment in the ability to obtain or maintain employment.  

A maximum 100 percent rating was assigned under the former rating criteria for PTSD where the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality were present with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior and the Veteran was demonstrably unable to obtain or retain employment.  Id.

On November 7, 1996, the rating criteria for PTSD were revised and renumbered as 38 C.F.R. § 4.130, DC 9411.  See 38 C.F.R. § 4.130, DC 9411 (effective November 7, 1996).  Under the revised rating criteria, a 10 percent rating is assigned for PTSD manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  Id.

A 30 percent rating is assigned under the revised rating criteria for PTSD manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned under the revised rating criteria for PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under the revised rating criteria for PTSD manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned under the revised rating criteria for PTSD manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board recognizes that symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In Vazquez-Claudio v. Shinseki, 713 F. 3d 112 (Fed. Cir. 2013), the Federal Circuit held that a Veteran may qualify for a specific disability rating under 38 CFR § 4.130 only by demonstrating the particular symptoms associated with that percentage, or others of similar frequency, severity, and duration.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  As relevant to this appeal, a GAF score of 31 to 40 is defined as denoting some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work of school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Appellant's claim for a disability rating greater than 10 percent prior to May 30, 1997, for PTSD, for accrued benefits purposes.  The Appellant contends that the Veteran's service-connected PTSD is more disabling than currently evaluated prior to May 30, 1997.  The record evidence physically or constructively on file at the time of the Veteran's death does not support the Appellant's assertions regarding an objective worsening of the symptomatology attributable to service-connected PTSD prior to May 30, 1997, under either the former or revised rating criteria.  The Board notes initially that, because a 100 percent schedular rating is in effect for the Veteran's service-connected PTSD effective May 30, 1997, an increased rating is not warranted for this disability, for accrued benefits purposes, except for the time period at issue in this appeal.  Despite the Appellant's assertions to the contrary, the record evidence shows that, prior to May 30, 1997, the Veteran's service-connected PTSD was, at worst, minimally disabling.  For example, on VA PTSD examination in March 1996, the Veteran's complaints included nightmares and flashbacks, difficulty sleeping, and reported occasional panic attacks.  He described his in-service combat experiences in Vietnam in graphic detail.  The VA examiner stated that, while describing what he experienced in service, the Veteran "became quite visibly rattled and upset and became teary-eyed.  The Veteran certainly had difficulty recalling and stating these events today."  He was divorced but had adopted his ex-wife's 2 biological children.  He had lost interest in activities "over a period of time" but still enjoyed being outdoors.  He also had lost interest in the opposite sex.  "He also just does his job in a mechanical way.  He is not really excited about his work anymore."  He had a loss of energy, easy fatigue, and tiring.  "He said that suicide never crossed his mind."  He lived alone but was dating a girlfriend.  He felt estranged from his ex-wife and the children which he raised with her.  He denied any future plans.  His medication helped his depression.  Mental status examination of the Veteran in March 1996 showed full orientation, coherent, relevant, and logical speech, no delusions or psychosis, in good contact with reality, intact memory, judgment, and insight, and difficulty talking about his experiences in Vietnam.  The Veteran's GAF score was 40, indicating some impairment in reality testing or communication or major impairment in several areas.  The diagnoses included chronic delayed PTSD.

Handwritten VA outpatient treatment notes dated in 1996 indicate that the Veteran was seen regularly for therapy during this time period.  The VA clinicians who treated him during this time period noted that he frequently looked sad "and always very tearful" when talking about his tour of duty in Vietnam.  These clinicians also noted that the Veteran had full orientation and continued working although he found work to be stressful.  The diagnoses included PTSD due to flashbacks.  

VA "Biopsychosocial History" dated on April 15, 1996, and date-stamped as received by the AOJ on June 17, 1996, indicates that he reported feeling depressed "quite often" and "anxious most of the time," irritability, interrupted sleep (sleeping 6-7 hours a night with 3-4 awakenings per night), nightmares once every 6 months, waking up sweating, easily startled, fair memory, reported intrusive thoughts "multiple times daily," visual and auditory flashbacks, and no suicidal or homicidal ideation.  The Veteran denied any suicide attempts.  He had a "pretty good" relationship with his brother but did not like his brother's wife.  He had a "distant but congenial" relationship with his ex-wife and 3 adult children whom he raised with her while they were married.  He had worked in his current job for the previous 5 years.  Mental status examination of the Veteran showed he was clean, neat, had full orientation, goal-directed speech, no hallucinations or delusions, no suicidal or homicidal ideation, intact judgment and insight, psychomotor activity within normal limits, and "somewhat affected" short-term memory.  The Veteran's GAF score was "45/50" indicating serious symptoms.  The Axis I diagnoses included chronic moderate PTSD.

The record evidence physically or constructively on file at the time of the Veteran's death does not show that his service-connected PTSD is manifested by definite impairment in the ability to establish or maintain effective and wholesome relationships with people, a considerably or severely impaired ability to establish or maintain effective or favorable relationships with people, or the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community (i.e., a 30, 50, 70, or 100 percent rating under the former rating criteria for evaluating PTSD).  The Veteran himself reported that his relationship with his ex-wife and the adult children whom he had raised with her was estranged in March 1996 and distant but congenial in April 1996.  He also reported living alone but dating a girlfriend.  Nor does the evidence show that the Veteran's service-connected PTSD is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, reduced reliability and productivity, or deficiencies in most areas, or total occupational and social impairment (i.e., a 30, 50, 70, or 100 percent rating under the revised rating criteria for evaluating PTSD).  The Veteran was employed throughout the time period at issue in this appeal although he also reported that his job was stressful and was "not really excited about his work anymore."  The greatest difficulties which the Veteran experienced on mental status evaluations conducted during this time period came when the VA clinicians interviewing him attempted to discuss his in-service experiences.  The Board does not doubt that these experiences were traumatic for the Veteran but the evidence does not indicate that the symptomatology attributable to his service-connected PTSD worsened objectively during the time period at issue in this appeal.  In other words, the evidence does not indicate that the Veteran's service-connected PTSD is manifested by particular symptoms associated with a disability rating greater than 10 percent, or others of similar frequency, severity, and duration, under either the former or revised rating criteria for evaluating PTSD during the time period at issue in this appeal.  See Vazquez-Claudio, 713 F. 3d at 112.

The Board acknowledges that, on VA PTSD examination in January 1996, the Veteran's GAF score was 40, indicating some impairment in reality testing or communication or major impairment in several areas.  This GAF score is not supported by other objective findings obtained at this examination, however, which demonstrate that, at worst, the Veteran's service-connected PTSD was minimally disabling.  The January 1996 VA examiner contradicted the finding of a GAF score of 40 by also concluding in the same examination report that the Veteran was fully oriented with no delusions or psychosis and in good contact with reality.  Because the Veteran's GAF score of 40 is not supported by other clinical findings obtained at the January 1996 VA examination, the Board finds that this GAF score is not probative on the issue of whether the Appellant is entitled to a disability rating greater than 10 percent prior to May 30, 1997 for PTSD, for accrued benefits purposes.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Neither the Veteran, during his lifetime, nor the Appellant, after the Veteran's death, has identified or submitted any evidence dated prior to his death which supports assigning a disability rating greater than 10 percent effective May 30, 1997, for PTSD, for accrued benefits purposes.  In summary, the Board finds that the criteria for a disability rating greater than 10 percent effective May 30, 1997, for PTSD, for accrued benefits purposes, have not been met.


ORDER

Entitlement to an earlier effective date than May 30, 1997, for a 100 percent rating for PTSD based on CUE in a March 2001 rating decision, for accrued benefits purposes, is dismissed.  

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied

Entitlement to a disability rating greater than 10 percent prior to May 30, 1997, for PTSD, for accrued benefits purposes, is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


